Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Fauth (US 3,491,873) shows a conveying system that defined a conveying direction with a profile body and a slide bar positioned in abutment with the profile body. The profile body defines a recess and the slide bar includes an arcuate and articulated leg configured to be inserted in the recess of the profile body by pivoting or squaring approximately perpendicularly to the conveying direction so that the leg is positioned in the recess in an interlocking manner as required by the claims.  However, upon reconsideration and in view of applicant’s remarks of December 9, 2021, it is agreed that the profile body of Fauth may not be said to be configured to support a conveying system chain thereon as required by the claims.  While the profile body would be capable of supporting a conveying system chain if it were turned on its side, this is not enough meet the limitation of the claims that the profile body be configured to, rather than passively able to, support a conveying system chain.  The vertical orientation of the profile body means that it is not actually configured to support a conveying system chain as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A DEUBLE/Primary Examiner, Art Unit 3651